Case 19-23475-kl Doc6 Filed 12/06/19 Page 1of6

Fill in this information to identify your case:

Debtor 4 Chyla Latrice Ganier
First Name Middle Name Last Name

Debtor 2 [_] Check if this is an amended

plan, and list below the
United States Bankruptcy Court for the :__ NORTHERN DISTRICT OF INDIANA sections of the plan that have
been changed

 

(Spouse, if filing) First Name Middle Name Last Name

Case Number
(if known)

 

 

 

 

 

Official Form 113
Chapter 13 Plan

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

12/17

In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case If you do not have an
attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

4.1 | A limit on the amount of a secured claim, set out in Section3.2, which may result in a partial C] Included | | Not Included
payment or no payment at all to the secured creditor

 

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in BB included [_] Not included
Section 3.4

1.3 | Nonstandard provisions, set out in Part8 C] Included |] Not Included

Ee ei Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:
$ 2,875.00 permonth for _60 months

Insert additional lines if necessary.
If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this pian.

 

 

 

 

 

 

 

Official Form 113 Record # 825414 Chapter 13 Pian Page 1
Case 19-23475-kl Doc6 Filed 12/06/19 Page 2 of 6

Debtor 1 Chyla Latrice Ganier Case Number (if known)
First Name Middle Name Last Name

2.2 Regular payments to the trustee will be made from future income in the following manner:

Check all that apply.
Hl Debtor(s) will make payments pursuant to a payroll deduction order.
LJ Debtor(s) will make payments directly to the trustee.
C1 other (specify method of payment):
2.3 Income tax refunds
Check one.
BB Debtor(s) will retain any income tax refunds received during the plan term.

(Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

LJ Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additional payments.
Check one.
Bi None. !f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 172,500.00 .

Fee Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

 

Check one.
[JNone. If “None” is checked, the rest of § 3.1need not be completed or reproduced.

WB The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of Creditor Collateral Current installment — Amount of interest rate on’ Monthly plan: Estimated total
payment arrearage (if arrearage _payment on .. payments by
(including escrow) any) (if applicable) arrearage trustee .
Pennymac LOAN 16 Indian Trail $ 1,337.00 $ 4,500.00 0.00 % $ 0.00 $ 84,720.00
Services Merrillville TN ; ;
46410 - Primary Om Trustes
Residence

C1 Debtor(s)
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
Hi None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
[_INone. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

Official Form 113 Record # 825414 Chapter 13 Plan Page 2
Case 19-23475-kl Doc6 Filed 12/06/19 Page 3 of 6

Debtor1 Chyla Latrice Ganier
First Name Middle Name Last Name

Case Number (if known)
Hi The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

‘Name:of Creditor Collateral Amount of Interest Monthly plan Estimated total
claim rate payment “payments by trustee
Toyota Motor Credit 2015 Lexus ES 350 with over 30,000 $ 31,211.00 7.00% $ 675.00 $ 36,478.81
miles Disbursed by:
Hi Trustee

CO Debtor(s)

3.4 Lien avoidance.
Check one.

CJ None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
i The remainder of this paragraph will be effective only if the applicable box in Part‘ of this plan is checked.

The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part5 to the extent allowed. The
amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan See 14 U.S.C.
§522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

Treatment of remaining

information regarding judicial Calculation of lien avoidance

Official Form 113

lien on security interest

Name of creditor

Mariner Finance

Collateral

16 Indian Trail Merrillville IN 46410
- Primary Residence

 

Lien Identification (such as
judgement date, date of lien
recording, book and page number)

Judgement Date: 07/01/2019;

 

 

Record # 825414

 

a. Amount of lien

b. Amount of all other liens

c. Value of claimed exemptions

d. Total of adding lines a, b, andc

e. Value of debtor(s)' interest in
property

f. Subtract line e from line d.

Extent of exemption impairment
(Check applicable box):

Wi Line f is equal to or greater than line a.

$ 4,464.00

—<_——

$ 183,973.00

secured claim

Amount of secured claim after
avoidance (line a minus line f)

$

 

Interest rate (if applicable)

 

Monthly payment on secured

 

Estimated total payments on

$ 19,300.00
$ 207,737.00 %
$ 121,600.00 | ¢taim
$
$ 86,137.00

The entire lien is avoided. (Do not complete the next column.)

LLine f is less than line a.

A portion of the lien is avoided. (Complete the next column.)

Chapter 13 Plan

 

secured claim
$

Page 3
Case 19-23475-kl Doc6 Filed 12/06/19 Page 4of6

Debtor1 Chyla Latrice Ganier

Case Number (if known)
First Name Middle Name Last Name

 

3.5 Surrender of collateral.
Check one.

Il None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
Treatment of Fees and Priority Claims
4.1 General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
postpetition interest.

4.2 Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 4-25 _% of plan payments; and
during the plan term, they are estimated to total$ 7,331.25

4.3 Attorney's fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 2,110.00.

4.4 Priority claims other than attorney's fees and those treated in § 4.5.

Check one.
[] None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
Hl The debtor(s) estimate the total amount of other priority claims to be _ $2,500.00 .

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.

Ml None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
Treatment of Nonpriority Unsecured Claims

 

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check ail that apply.

C1] The sum of $
Hi 100 % of the total amount of these claims, an estimated payment of $_ 14,096.00
(CJ The funds remaining after disbursements have been made to all other creditors provided for in this plan.

if the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Hl None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

Hl None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

Hl None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Official Form 113 Record # 825414 Chapter 13 Plan Page 4
Case 19-23475-kl Doc6 Filed 12/06/19 Page 5of6
Debtor 1 Chyla Latrice Ganier Case Number (ifkKnown)

First Name Middle Name Last Name

Rea Vestins of Property of the Estate

 

7.4 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

(1 plan confirmation.
Hl entry of discharge.
(I other:

Be Nonstandard Pian Provisions

 

 

8.1 Check “None” or List Nonstandard Pian Provisions

HB None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

foe Signature(s):

 

 

y.1 g1yilatures o: Debtor(s) and Debtor(s)’ Attorney

if the Debtor(s) do not have an atiorney, the Debior(s) must sign below; otherwise the Debtor(s) signatures are optional. The attomey for the Debtor(s), f

must sign below.
» VW

~Y &hyia Latrice Ganier

Date: Dated: LZ Ss {2019

 

ale

x a Date: / /2019

Sionaine gs Attorney for Debtor

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter13 pian are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part8.

Official Form 113 Record # 825414 Chapter 13 Plan Page 5
Case 19-23475-kl Doc6 Filed 12/06/19 Page 6 of 6

Debtor1 Chyla Latrice Ganier
First Name Middle Name Last Name

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

Case Number (if known)

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $ 84,720.00
b. Modified secured claims (Part 3, Section 3.2 total) $ 0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $ 36,478.81
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $ 0.00
e. Fees and priority claims (Part 4 total) $ 11,941.25
f. | Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ 14,096.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ 0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $ 0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $ 0.00
j. Nonstandard payments (Part 8, total) $ 0.00

Total of lines a through j $ 147,236.06

Official Form 113 Record # 825414 Chapter 13 Plan Page 6

 
